News Release For Immediate Release Eurand Reports Recent Highlights and Second Quarter 2010 Financial Results Recent Highlights: · Second quarter revenues grew 8% to EUR 32.9 million ($40.5 million) versus second quarter 2009. · Product sales rose 22% to EUR 29.4 million ($36.2 million) in the second quarter of 2010 compared with the same period of 2009, driven by sales of ZENPEP® (pancrelipase) Delayed-Release Capsules. · Revenues for the first half of 2010 were EUR 64.0 million ($78.7 million), up 7% from the same period in 2009. · For the week ended July 23, 2010, combined sales of the ZENPEP franchise (ZENPEP and its 5,000-unit dose authorized generic, PANCRELIPASE™) held 15% of the total market for all pancreatic enzyme products (PEPs).This compares with 6% share for the week ended April 23, 2010, the last week before the U.S. Food and Drug Administration (FDA) declared April 28, 2010 a Stop Distribution date for manufacturers of unapproved PEPs. AMSTERDAM, The Netherlands, Aug. 6, 2010 – Eurand N.V. (NASDAQ: EURX), a global specialty pharmaceutical company, today reported revenues for the second quarter of 2010 of EUR 32.9 million ($40.5 million), an increase of 8%, or 3% in constant currency, from the second quarter of 2009. For the six months ended June 30, 2010, revenues totaled EUR 64.0 million ($78.7 million), up 7% from the first half of 2009 both in current and constant currency. “The highlight of our second quarter performance was the substantial market share gains made by our ZENPEP franchise,” said Gearóid Faherty, Chairman and Chief Executive Officer.”Clearly, the sampling and other promotional initiatives we undertook earlier in 2010 have begun to pay off, and we are delighted with the progress we have made.I believe we are taking full advantage of the competitive situation created by the FDA’s enforcement of its April 28th deadline and the decision by the Centers for Medicare & Medicaid Services (CMS) to cease Medicaid rebates for unapproved PEPs. We look forward to continued growth of the ZENPEP franchise in the second half of 2010.” Sales of ZENPEP in the second quarter of 2010 more than offset lower product sales and royalties from Axcan for ULTRASE® compared with the second quarter of 2009. In addition, gross margins improved significantly during the second quarter versus the second quarter of 2009, reflecting a shift in the product mix to higher-margin products, notably ZENPEP.Other factors affecting the 2010 second quarter results were higher operating expenses, primarily due to costs associated with the ZENPEP launch. ZENPEP Launch Update In late March 2010, the U.S. Food and Drug Administration declared April 28, 2010 a Stop Distribution date for unapproved PEPs. On April 29, 2010, the Centers for Medicare & Medicaid Services (CMS) announced that, effective immediately, certain unapproved PEPs would no longer be reimbursed. Using the week ended April 23, 2010 as the benchmark, total weekly retail prescriptions for ZENPEP grew nearly four-fold through the week ended July 23, 2010, from 585 to 2,140, and prescriptions filled with the authorized generic roughly doubled, from 581 to 1,070.In addition, ZENPEP has gained seven share points during that time and its share of total prescriptions in the PEP market has risen to 15%, including the authorized generic.Performance by product is as follows: Eurand ZENPEP Franchise Total Weekly Rx at 4/23/10* Total Weekly Rx at 7/23/10* Share of PEP Market at 4/23/10* Share of PEP Market at 7/23/10* ZENPEP 585 2,140 3% 10% PANCRELIPASE™(AG) 581 1,070 3% 5% Total 1,166 3,210 6% 15% * Source: IMS Health Incorporated “As one of only two available FDA-approved PEPs on the market until recently, we have clearly seized the opportunity to gain share for the ZENPEP franchise,” Faherty said.“We see this trend continuing in the second half of 2010 due primarily to the investments we have made in generating awareness and adoption of both ZENPEP and the authorized generic and the progress we have made in securing reimbursement for these products.We expect that other market entrants will face varying reimbursement hurdles, adding to the favorable competitive climate for ZENPEP.In addition, approximately 30% of total prescriptions are currently being written and dispensed for unapproved PEPs, and we believe ZENPEP with good access to managed-care and government reimbursement plans, increasing brand awareness and competitive share of voice is well positioned to take advantage of the market conversion to FDA-approved products.” As previously disclosed by Axcan, Axcan did not receive approval for the New Drug Application (NDA) of its coated PEP, ULTRASE® MT, by the FDA’s April 28, 2010 deadline or by the May 5, 2010 Prescription Drug User Fee Act (PDUFA) date. Eurand licenses, manufactures and supplies ULTRASE capsules to Axcan and receives royalties based on a percentage of Axcan’s net sales of the product. On May 6, 2010, Axcan announced that the FDA issued a complete response letter, requiring that deficiencies with respect to the manufacturing and control processes at the manufacturer of the active ingredient of ULTRASE be addressed before approval can be granted. (Eurand is not the manufacturer of the active ingredient.) Axcan has stated publicly that they are confident that ULTRASE will be approved but cannot give any guidance at this point as to when that might occur. In accordance with the FDA’s guidance, Axcan has stated that they stopped distribution of ULTRASE, effective April 28, 2010. As a result, in the second quarter of 2010 Eurand revenues from ULTRASE decreased substantially compared with the second quarter of 2009 and the first quarter of 2010.Pending FDA approval and launch, Eurand anticipates lower product sales and royalties from Axcan for ULTRASE in the second half of 2010 compared with the first half.Eurand expects that, compared with the second half of 2009, the revenue decrease due to ULTRASE should be more than offset by increasing ZENPEP franchise revenues. PRODUCT
